Citation Nr: 1825682	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-41 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a lung disease, claimed as pleural plaques and asbestosis, to include as due to in-service asbestos exposure.

2.  Entitlement to a rating in excess of 10 percent for left ankle sprain.

3.  Entitlement to an initial rating in excess of 30 percent prior to February 10, 2016 and in excess of 50 percent beginning February 10, 2016 for adjustment disorder with mixed anxiety and depressed mood (acquired psychiatric disorder).



REPRESENTATION

Appellant represented by:	Loreain Tolle, Agent



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1975 to June 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2013 and August 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

A March 2016 rating decision increased the Veteran's acquired psychiatric disorder rating to 50 percent effective February 10, 2016.  As the Veteran has not expressed satisfaction with the increased rating and it is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes the Veteran's lung disability claim was initially developed as two separate claims - one of service connection for pleural plaques and the other of service connection for a lung disease claimed as asbestosis.  However, the Board has combined and recharacterized the issues as indicated above to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Veteran testified before the Board at a hearing in May 2017.  A transcript of the hearing is of record. 
Following the September 2016 statement of the case for the issues of entitlement to service connection for lung disease and pleural plaques, VA added additional medical evidence to the Veteran's file.  Pertinent evidence is initially reviewed by the agency of original jurisdiction (AOJ).  Additional pertinent evidence that becomes available after the RO's statement of the case but prior to certification to the Board is to be addressed in an additional supplemental statement of the case.   38 C.F.R. § 19.31(b) (2017).  After certification to the Board, such evidence must be referred back to the AOJ for initial review.  38 C.F.R. § 20.1304(c) (2017).  Exceptions are when the Veteran or his representative waives this review, or when the Board grants the benefit being sought in full.  Id.  

In the Veteran's case, the decision below grants service connection for lung disease and pleural plaques, so the Board has fully granted the benefit being sought in those appeals.  Accordingly, appellate review may proceed without prejudice to the Veteran.

In addition, the Veteran submitted additional evidence in February 2017 and March 2017 without a waiver.  For all substantive appeals received on or after February 2, 2013, any evidence submitted to the Board shall be subject to initial review by the Board unless the Veteran or the Veteran's representative requests in writing that the AOJ initially review such evidence.  38 U.S.C. § 7105(e) (2012).  As the Veteran filed his VA Form 9's, Substantive Appeals, in these matters in November 2014 and September 2016, a waiver of AOJ initial review is unnecessary.  


FINDINGS OF FACT

1.  The competent and probative evidence is at least in equipoise on the question of whether the Veteran's lung disability, diagnosed as pleural plaques and asbestosis, is causally or etiologically related to his service, including to exposure to asbestos therein.

2.  Throughout the appeal period, the Veteran has had no more than moderate limitation of motion of the left ankle with pain and without further limitations due to any functional loss.

3.  Throughout the appeal period, the Veteran's adjustment disorder with mixed anxiety and depressed mood is shown to have been manifested by symptoms causing occupational and social impairment with reduced reliability and productivity, but is not shown to have been manifested by symptoms causing occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a lung disability, diagnosed as pleural plaques and asbestosis, have been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2017).

2.  Throughout the appeal period, the criteria for a rating in excess of 10 percent for left ankle sprain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R.    §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).

3.  Throughout the appeal period, the criteria for a 50 percent, but no higher, initial rating for the Veteran's service-connected adjustment disorder with mixed anxiety and depressed mood are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.120, 4.130, Diagnostic Code 9440 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.
Neither the Veteran nor his agent has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board").

In regards to the Veteran's claim for service connection, any error in assistance is harmless given the favorable determination.

In regards to the claim for an increased rating for the Veteran's acquired psychiatric disorder, the Veteran's agent stated in a March 2016 letter and at the May 2017 hearing that it was "totally unacceptable" that the Veteran had to wait three years to be scheduled for the VA examination in February 2016.  The Board regrets the delay between psychiatric VA examinations, but as this decision grants the increased, 50 percent rating throughout the appeal period, any error in assistance in this regard is harmless.  In addition, the February 2016 VA examination complies with VA policy as the VA examiner conducted the necessary testing to sufficiently evaluate the Veteran's psychiatric disorder.  Therefore, an additional VA examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  

The Veteran's representative has not raised any other issues with the duty to assist.  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.  

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's lung conditions, characterized here as pleural plaques and asbestosis, are not considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.

38 U.S.C. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When analyzing a Veteran's claim for service connection for an asbestos related disability, as is the case here, the United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the Veteran's claim under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the VA Secretary promulgated any regulations in regard to such claims. However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii (Manual), provides information concerning claims for service connection for disabilities resulting from asbestos exposure. 

The Veteran contends he is entitled to service connection for a lung disability stemming from in-service exposure to asbestos working as machinist mate on the U.S.S. Dewey.  The September 2016 VA examiner diagnosed the Veteran with asbestos exposure with pleural plaques.  Following a March 2017 flexible bronchoscopy, the Veteran was diagnosed with asbestosis of both the left and right lung and pleural plaques with focal chronic inflammation.  The Veteran's DD Form 214 reflects that he served aboard the U.S.S. Dewey and that he served as a machinist's mate.  The M21-1 Manual provides that a military occupational specialty of machinist's mate had probable exposure to asbestos.  M21-1, Part IV, Subpart ii, Chapter 1, § I.3.d.  Therefore, the first two requirements of service connection, a current disability and an in-service incurrence, have been met.  

Turning to the question of whether there is a nexus, or link, between the current disability and service, the Board finds that a balance of the evidence supports a finding that the Veteran's lung disability, diagnosed as pleural plaques and asbestosis, is etiologically related to his in-service asbestos exposure.  Per VA policy, medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOPGC Prec. No. 04-00 (Apr. 13, 2000).  In March 2017, Dr. D.S., explained that the Veteran had early asbestos exposure during his time with the Navy.  He noted that pathology findings from the flexible bronchoscopy performed earlier that month were benign.  He specifically opined that the pleural plaque with focal chronic inflammation and fibrous pleural plaque with focal reactive mesothelium was due to his asbestos exposure.  He indicated that there was not currently evidence of malignant degeneration.  Dr. D.S. did not specifically opine as to whether asbestosis was related to asbestos exposure.  However, resolving any doubt in favor of the Veteran, the Board finds that the opinion from Dr. D.S. can be used to provide the required nexus between the Veteran's current asbestosis and asbestos exposure during service.  The March 2017 operative report by Dr. D.S. specifically provided a post-operative diagnosis of asbestosis and the March 2017 etiology opinion was provided during follow up treatment for that procedure.  Therefore, it follows that the opinion provided at that time about pleural plaques also was relevant to the asbestosis diagnosed during the same procedure.  Dr. D.S. issued the opinion after performing a flexible bronchoscopy, thoracoscopic pleural biopsy, partial pleurectomy, cryoablation of the intercostal nerves.  Therefore, the Board places great probative weight on the opinion of Dr. D.S. as he provided the opinion based on the medical procedure he performed and on his knowledge of the Veteran's exposure to asbestos while in service.  

The Board notes that the September 2016 VA examiner opined that it is less likely than not that the Veteran had a diagnosis of asbestosis that was incurred in or caused by the asbestos exposure during service because the September 2016 computed tomography (CT) scan showed no evidence of asbestosis.  The Board places no probative weight on the VA examiner's opinion as the subsequent March 2017 operative report illustrates the Veteran has since been diagnosed with asbestosis.  

Based on the foregoing, and resolving doubt in favor of the Veteran, the Board finds that the current lung disability, diagnosed as pleural plaques and asbestosis, is related to asbestos exposure in service, and service connection for a lung disability, diagnosed as pleural plaques and asbestosis, is therefore warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155;           38 C.F.R. § 4.1. 

Left Ankle Sprain

The Veteran's service-connected left ankle sprain has been assigned a 10 percent disability rating throughout the appeal period under 38 C.F.R. § 4.71a, Diagnostic Code 5271, for limitation of motion.  Degenerative and/or traumatic arthritis as shown by X-ray studies is rated based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Diagnostic Codes 5270 and 5271 assign disability ratings based on limitation of motion of the ankle.  Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion.  A 20 percent rating is warranted for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.
Higher ratings are assignable under Diagnostic Code 5270 for ankylosis of the ankle.  Under Diagnostic Code 5270, ankylosis of the ankle in plantar flexion less than 30 degrees warrants a 20 percent rating.  If ankylosed in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, a 30 percent rating is warranted.  If ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity, a 40 percent rating is warranted.          38 C.F.R. § 4.71a, Diagnostic Code 5270.
 
Normal range of motion of the ankle includes plantar flexion from 0 degrees to 45 degrees and dorsiflexion (extension) from 0 degrees to 20 degrees.  38 C.F.R.         § 4.71a, Plate II (2017).  

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R.    § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45.
When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

The RO has assigned a 10 percent rating for the Veteran's left ankle disability.  Based on a review of the relevant evidence and the applicable law and regulations, it is the Board's conclusion that the evidence most nearly approximates the current assignment of a 10 percent rating, and no higher, for the Veteran's left ankle disability for the entire relevant period. 

Turning to the relevant evidence of record, at an April 2013 VA visit to have an electromyography, the Veteran reported constant left ankle numbness, tingling, and burning with pressure.  

The Veteran attended a VA examination for his left ankle in April 2013.  At the examination, the Veteran had plantar flexion to 40 degrees and dorsiflexion to 20 degrees.  The Veteran performed repetitive use testing with no loss of range of motion.  The Veteran had no pain, fatigue, weakness, or lack of endurance during range of motion testing, including after repetitive use testing.  The examiner noted the Veteran had mild pain with palpation, no swelling, and no ankylosis.  The examiner noted that the Veteran did wear a left ankle brace, but that he did not use any assistive devices.  The Veteran reported at the examination that he has experienced increased pain since the injury in 1977, he described the pain as stiffness and aching, and he reported no specific flare-ups but reported his ankle swells by the end of the day.  

The Veteran attended an additional VA examination in February 2016 where he had plantar flexion to 40 degrees without pain and dorsiflexion to 15 degrees without pain.  The Veteran had no additional loss of range of motion upon repetitive use testing.  The examiner noted that pain, weakness, fatigability, or incoordination do not significantly limit the Veteran's functional ability.  The Veteran did not have ankylosis and no ankle joint instability.  The examiner reported the functional impact of the Veteran's left ankle condition to be that it is difficult going up and down inclines and that prolonged standing and walking are difficult.  The Veteran reported at the examination that he experiences daily left ankle pain and swelling.  He reported regularly wearing an ankle brace.  The Veteran reported he takes hydrocodone for other conditions but it helps with his left ankle pain.  The Veteran reported no flare-ups.

The Board notes the Veteran's agent's contentions in the December 2013 Notice of Disagreement, November 2014 VA Form 9, Substantive Appeal, and March 2016 statement in support of the claim that the Veteran should be rated higher for his ankle disability.  In particular, in those statements, the Veteran's agent contended that the Veteran uses pain medication, uses a left ankle brace, and that he cannot work a full day due to the pain.  

In evaluating the Veteran's increased rating claim, the Board must address the provisions of 38 C.F.R. §§ 4.40, 4.45.  The Board recognizes the Veteran's complaints of pain and functional loss as a result of his left ankle disability, notably his difficulty with prolonged standing and walking and inability to work a full day due to pain.     

When considering the reports of functional loss as shown by the February 2016 VA examination and the Veteran's reports of pain, the evidence shows the Veteran had full dorsiflexion with five degrees of loss of motion in plantar flexion in the left ankle at the April 2013 VA examination and five degrees of loss of motion in both dorsiflexion and plantar flexion at the February 2016 VA examination.  Thus, even when considering the reported pain and associated functional loss, the Veteran's disability picture does not more nearly approximate marked limitation of motion.  Thus, a rating in excess of 10 percent is not warranted for the entire period.  
As the evidence of record does not reflect that there was any ankylosis of the left ankle at any point during the appeal period, a rating in excess of 10 percent under Diagnostic Code 5270 is not warranted.  See 38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5270.
Increased evaluations under other potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  As discussed above, the findings show that the Veteran's left ankle disability is a musculoskeletal disability manifested by painful motion and thus has been appropriately rated under Diagnostic Code 5271.  The evidence of record does not show that the Veteran has ankylosis, a heel bone fracture, or has had an astragalectomy.  Therefore, a rating under Diagnostic Codes 5272-5274 is not warranted.  38 C.F.R. §§ 4.7, 4.71a.

Regarding whether referral for an extraschedular rating is appropriate, such has not been raised by the claimant or reasonably raised by the record and will not be further discussed herein.  Doucette, 28 Vet. App. at 369-70.

In sum, the criteria for a rating in excess of 10 percent for left ankle sprain have not been met during the pendency of the appeal.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.        § 5107(b); Gilbert, 1 Vet. App. at 55.

Acquired Psychiatric Disorder

The Veteran's service-connected adjustment disorder with mixed anxiety and depressed mood has been assigned a 30 percent disability rating prior to February 10, 2016 and 50 percent thereafter pursuant to the criteria of Diagnostic Code 9440, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  Based on a review of the relevant evidence and the applicable law and regulations, it is the Board's conclusion that the evidence most nearly approximates a 50 percent initial rating, but no higher, for the Veteran's psychiatric disability for the entire relevant period. 

A 30 percent rating for occupational and social impairment with decrease in work efficiency and intermittent period of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9440.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms in the General Rating Formula for Mental Disorders is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a [V]eteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Turning to the evidence of record, the Veteran underwent a VA examination in May 2013 where the VA examiner indicated the level of occupational and social impairment to be occupational and social impairment with reduced reliability and productivity.  In regards to the Veteran's psychiatric diagnosis, the examiner reported that the symptoms that apply to the Veteran's diagnosis are depressed mood, anxiety, and chronic sleep impairment.  During the mental status examination, the Veteran appeared anxious, displayed no abnormal movements, he was fully oriented, made good eye contact, his speech was spontaneous and coherent with good volume, his mood was sad, he had a normal affect, he had a logical and goal directed thought process, his thought content was preoccupied with his restricted ability to work to support his family, and his judgment and insight were intact.  He did not have any suicidal ideation or passive thoughts of death.  The Veteran reported that in the year and a half preceding the examination, his left foot pain has worsened, which has led to increasing difficulty in supervising his subordinates at work and difficulty in taking part in his hobbies as much as he would like.  Therefore, the Veteran reported he has been experiencing increasing low mood, frustration, continuous anxiety, and low self-esteem.  The Veteran reported that he has been isolated from his friends who share similar hobbies as him.  He reported that his anxiety has increased because he is worried that he will not be able to work anymore and take care of his girlfriend, whom he has lived with for over 20 years.  He reported no difficulties with their relationship.  The Veteran reported he can perform his basic activities of daily living and can go to the store by himself. 

Prior to attending an additional VA examination in February 2016, VA treatment records from November 2013 and March 2014 illustrate the Veteran had a normal mood and affect and was alert and oriented.  The Veteran reported at a March 2015 VA appointment that he felt anxious and stressed.  A July 2015 treatment record illustrates the Veteran was cooperative, pleasant, alert, and oriented.  

At the February 2016 VA examination, the VA examiner indicated the level of occupational and social impairment to be occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner stated the symptoms that apply to the Veteran's psychiatric disorder are depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  During the mental status examination, the Veteran was alert and fully oriented, his behavior was appropriate, he maintained eye contact within normal limits, he was cooperative, he had a full affect, he appeared anxious, he had normal speech, a logical thought process, and his judgment was intact.  The Veteran reported that he is able to maintain his personal hygiene and household responsibilities and he appeared for examination adequately groomed and casually dressed.  The Veteran reported at the examination that his mood is typically alright but that it is depressing that he cannot do the things he used to do.  He stated he likes to hunt and ride his motorcycle but cannot do those activities as much as he used to due to his health.  He reported feelings of worthlessness about not being able to do what he used to do at work or recreationally.  He denied active thoughts of homicidal or suicidal ideation but acknowledged passing thoughts of not wanting to wake up in the morning.  Further, the Veteran reported that he still likes to be around people, but he is not in the mood to engage in the activities he used to with his friends due to the pain.  In addition, he reported sleeping problems, but he attributed them to his pain pills that keep him awake.  In terms of social relationships, the Veteran reported that his mood dictates how he and his girlfriend of 25 years get along.  He stated they enjoy time together and that they are able to do fewer things because of his health.  He reported his relationships with his family are good and reported no changes. 

Accordingly, given the similarities of the VA examinations and the Veteran's consistent statements at the two examinations, the Board finds that the Veteran's psychiatric symptomatology considered as a whole most nearly approximates a 50 percent rating, but no higher, for the entire period.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In particular, the Board notes that the May 2013 VA examiner specifically noted that the Veteran's psychiatric disability caused him to have reduced reliability and productivity.  

In making this finding, the Board acknowledges the Veteran's agent's statements in the December 2013 Notice of Disagreement and November 2014 VA Form 9, Substantive Appeal, that the Veteran is entitled to a higher rating because of his symptoms and his medication for his psychiatric disorder.  The Board also notes the agent's contention that the Veteran was not requesting an increased rating, but instead he was looking to have the 50 percent rating extended back to the date of the claim.  Regardless, the Board has evaluated the entire period on appeal and finds the evidence most nearly approximates a 50 percent rating back to the February 2013 application date.

In reaching the above conclusion, the Board finds that the severity of the symptoms and disability picture does not warrant a rating in excess of 50 percent.  The Veteran's symptoms do not more nearly approximate a rating of 70 percent, as they are not of such a severity, frequency or duration, to result in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, or mood.  Specifically, there is no evidence in the record of suicidal ideation, obsessed rituals that interfere with routine activities, near-continuous panic or depression affecting his ability to function individually, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting  to stressful circumstances, or deficiencies in judgment.  Although the Veteran reported he likes to be around people, he reported he is not in the mood to engage in the activities he used to with his friends due to the pain.  The Veteran reported no changes in relations with his family, but that his mood dictates how he and his girlfriend get along.  He stated he and his girlfriend enjoy time together.  The Veteran may not be as active socially as he was in the past; however, he still likes to be around people and has a good relationship with his family; therefore, his impairment is most closely described as difficulty in establishing and maintaining effective social and work relationships, rather than an inability to establish and maintain such relationships.  Therefore, the evidence of record does not support a rating at the next higher criteria than which the Veteran is currently rated under.

There are no other symptoms, either listed in the rating criteria or otherwise reflected in the record, throughout the appeal period of such frequency, duration, and severity that are reflective of occupational and social impairment with deficiencies in most areas.  Therefore, a rating in excess of 50 percent is not warranted.


ORDER

Service connection for a lung disability, claimed as pleural plaques and asbestosis, to include as due to in-service asbestos exposure, is granted.

Entitlement to a rating in excess of 10 percent for the entire period on appeal for left ankle sprain is denied.

Entitlement to a 50 percent, but no higher, initial rating throughout the appeal period for adjustment disorder with mixed anxiety and depressed mood, is granted, subject to the regulations governing the payment of monetary awards.  



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


